             Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BABETTE, C. 1,

                                                             Plaintiff,      19cv-6323-FPG
                    v.                                                       DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant.



                                                 INTRODUCTION

          On December 18, 2015, Plaintiff filed an application for supplemental security income

(“SSI”) benefits alleging disability beginning on October 1, 2014. Tr. 2 at 86, 161-66. After the

application was initially denied, Plaintiff timely requested a hearing. Tr. 98. On May 1, 2018, she

appeared with her attorney, Joseph Paladino, Esq., and testified before Administrative Law Judge

Eric Eklund (“the ALJ”). Tr. 56-78. A Vocational Expert (“VE”), Courtney Oles, also testified

at the hearing. Tr. 78-83. The ALJ issued an unfavorable decision on May 15, 2018. Tr. 16-25.

Plaintiff then requested review by the Appeals Council, which the Council denied on March 11,

2019, making the ALJ’s decision the final decision of the Commissioner. Tr. 1-4. Subsequently,

Plaintiff brought this action pursuant to Title XVI of the Social Security Act (the “Act”) seeking

review of the final decision of the Commissioner which denied her application for SSI. 3 ECF No.

1. Presently before the Court are the parties’ competing motions for judgment on the pleadings.

ECF Nos. 15, 16. For the reasons set forth below, Plaintiff’s motion for judgment on the pleadings


1
 In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http://www.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by her first name and last initial.
2
    “Tr.” refers to the administrative record in the matter. ECF No. 9.
3
    The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).

                                                            1
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 2 of 13




is DENIED, the Commissioner’s motion is GRANTED, and the Commissioner’s decision is

AFFIRMED.

                                       LEGAL STANDARD

I.     District Court Review

       The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is

limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled. Brault

v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the

administrative record confirms that “there is substantial evidence supporting the Commissioner’s

decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s

determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),

cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial

gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not disabled. If not, the

ALJ proceeds to Step Two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe” within the meaning of the Act, meaning that it

imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §

416.920(c). If the claimant does not have a severe impairment or combination of impairments,




                                                  2
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 3 of 13




the analysis concludes with a finding of “not disabled.” If the claimant does, the ALJ continues

to Step Three.

       At Step Three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, id. § 416.909, the claimant is disabled. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 416.920(e)-(f).

       The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 416.920(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 416.20(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 416.960(c).

                                          DISCUSSION

I.     The ALJ’s Decision

       At Step One of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the application date of December 18, 2015. Tr. 18. At Step Two,

the ALJ found that Plaintiff suffered from one severe impairment: undifferentiated connective



                                                 3
           Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 4 of 13




tissue disease (“UCTD”). 4 Id. He also found that Plaintiff’s hyperlipidemia, hypertension, mild

lumbar degenerative disease, headaches, cataracts, and sensitivity to fluorescent lighting were non-

severe impairments. Tr. 19. The ALJ determined that because the record failed to document a

diagnosis of lupus or fibromyalgia, both disorders were not medically determinable impairments

for purposes of Plaintiff’s application for benefits. Tr. 19-20. At Step Three of the analysis, the

ALJ found that the severity of Plaintiff’s impairments did not meet or equal the criteria of any

Listing. Tr. 20. The ALJ then determined that Plaintiff retained the RFC to perform a full range

of light work with occasional crawling and climbing of ladders, ropes, and scaffolds; frequent

stooping, balancing, kneeling, crouching, and climbing of ramps and stairs; and with wearing eye

protection to block out fluorescent lighting in any work situations. Id.

       At Step Four of the sequential analysis, the ALJ found that Plaintiff had no past relevant

work to perform. Tr. 24. The ALJ then proceeded to Step Five, where he determined that there

were jobs in significant numbers in the national economy that a person of Plaintiff’s age, education,

and work experience could perform. Id. Specifically, the ALJ found that Plaintiff could work as

an office helper, mail sorter, and cashier. Id.

II.      Analysis

         Plaintiff argues that the ALJ improperly weighed the opinion evidence contained in the

record, and, as such, formulated her RFC based on his lay opinion instead of relying on any medical

opinion. ECF No. 15-1. The Court disagrees.




4
 UCTD is an autoimmune disease that have characteristics of various connective tissue diseases, such as rheumatoid
arthritis or lupus, but do not meet the criteria to be defined as such. See U.S. DEP’T. OF HEALTH, NAT’L INST. OF
HEALTH,                   Undifferentiated                 Connective                 Tissue                   Disease.,
https://rarediseases.info.nih.gov/diseases/12342/undifferentiated-connective-tissue-disease (last visited on December
15, 2020). Symptoms of UCTD may vary, but more common symptoms include Raynaud phenomenon, arthritis, joint
pain, fever, dryness in the eyes and mouth, ulcers in the mouth, sensitivity to sunlight, skin rash, particularly on the
cheeks, or hair loss. Id.

                                                           4
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 5 of 13




       In arriving at Plaintiff’s RFC, the ALJ evaluated two opinions contained in the record. The

first opinion was issued by Dr. Bansal, Plaintiff’s primary care physician, which the ALJ afforded

“little to almost no weight.” Tr. 23. Plaintiff argues that that the ALJ failed to afford it controlling

weight and “gave no reasoning” when he evaluated the opinion. ECF No. 17 at 7-10.

       It has been well-established that the opinion of a treating source should be given controlling

weight if it “is well supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case record.” 20

C.F.R. § 416.927(c)(2). When assigning less than controlling weight to a treating physician’s

opinion, the ALJ must consider the Burgess factors, such as the frequency, length, nature, and

extent of treatment; the amount of medical evidence supporting the opinion; the consistency of the

opinion with the remaining medical evidence; and whether the physician is a specialist. Id.; see

also Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (internal quotation marks omitted);

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008). A reviewing court should remand for failure to

explicitly consider the Burgess factors unless a searching review of the record shows that the ALJ

has provided “good reasons” for his weight assessment. See Guerra v. Saul, 778 F. App’x 75, 77

(2d Cir. 2019) (summary order) (although the ALJ did not explicitly consider the Burgess factors,

the ALJ provided sufficient good reasons for the weight assigned); see also Atwater v. Astrue, 512

F. App’x 67, 70 (2d Cir. 2013) (summary order) (“We require no such slavish recitation of each

and every factor where the ALJ’s reasoning and adherence to the regulation are clear.”) Here,

while the ALJ did not explicitly consider the Burgess factors when he assigned less than

controlling weight to Dr. Bansal’s opinion, the Court, however, finds that he provided sufficient

“good reasons” for the weight assigned to the opinion.




                                                   5
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 6 of 13




       In his opinion, Dr. Bansal diagnosed Plaintiff with UCTD and lupus, and noted that

Plaintiff could sit, stand, and walk for less than two hours in an eight-hour workday, would require

walking every fifteen minutes for two minutes, and would need to take unscheduled fifteen-minute

breaks every hour. Tr. 704-05. He also opined that Plaintiff could occasionally lift and carry less

than ten pounds, look down or up, hold her head in a static position, and twist, but could never lift

and carry more than twenty pounds, crouch, or climb stairs and ladders. Tr. 706. He further

determined that Plaintiff was incapable of even “low stress” jobs due to fatigue, joint pain, and

photosensitivity, and that she would be absent from work more than four days per month as a result

of her impairments. Id. The ALJ afforded “little to almost no weight” to this opinion and specified

that the reasons for doing so was because the degree of limitations identified by Dr. Bansal was

not supported by his contemporaneous treatment records, was based on Plaintiff’s subjective

allegations, and was inconsistent with Plaintiff’s activities of daily living and with other evidence

in the record, which demonstrated minimal objective laboratory or physical examination findings,

and the almost complete lack of treatment required or received by Plaintiff for the impairments

she claimed to be disabling. Tr. 23.

       It should be first noted that even though Dr. Bansal included the diagnosis of UCTD and

lupus in his opinion, he was not a specialist in autoimmune disorders, and primarily treated

Plaintiff for hyperlipidemia (high cholesterol) and hypertension (high blood pressure) during the

relevant time period. Tr. 242, 301-09, 372-77. Aside from his mentioning of lupus and UCTD,

the only references to either of these conditions appeared in his treatment records when he either

referred Plaintiff to a rheumatologist or made notations of her “possible lupus” based on Plaintiff’s

consultations with rheumatology and neurology specialists. Tr. 245, 301. Dr. Bansal has neither




                                                 6
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 7 of 13




provided treatment, nor prescribed medications for lupus or UCTD, as his scope of treatment

related only to Plaintiff’s high cholesterol and blood pressure.

       Secondly, the recitation of Plaintiff’s symptoms that his treatment records provide do not

support the level of limitation Dr. Bansal identified in his opinion. His physical examinations of

Plaintiff were largely unremarkable, and lacked any mentioning of any symptoms of knee, elbow,

shoulder, or back pain, photosensitivity, or fatigue, which he asserted in his opinion. The only

reference to joint pain appears in Dr. Bansal’s treatment records following a domestic violence

incident that Plaintiff was involved in, however, even then, despite multiple areas of bruising

sustained by Plaintiff, she had no neurological deficits. Rusin v. Berryhill, 726 F. App’x 837, 839

(2d Cir. 2018) (summary order) (no error in declining to afford controlling weight to the opinion

of plaintiff’s treating physician because it was inconsistent with his treatment notes and diagnostic

observations, the other medical opinion evidence, and plaintiff’s reported activities of daily living).

       Dr. Bansal’s restrictive limitations were not only unsupported by his own treatment

records, but were also inconsistent with the other medical evidence contained in the record.

Despite alleging long-term history of disabling symptoms stemming from lupus, Plaintiff had not

seen a rheumatologist for 15 years from when she first started experiencing some of her symptoms

until she saw Dr. Tabechian following Dr. Bansal’s referral. Tr. 251. As result of his evaluation,

Dr. Tabechian opined that Plaintiff showed no evidence of any underlying connective tissue

disease. Tr. 252, 258. Even though Plaintiff complained of joint stiffness and was wearing

sunglasses on and off during some of her examinations, her physical examinations for the most

part were unremarkable because Plaintiff did not have any signs of tender or swollen joints, loss

of deep tendon reflexes, skin atrophy, rash, scarring, or skin loss, dry mouth, mouth sores or ulcers,

headaches, weak muscles, or muscle swelling. Tr. 252, 266-68. Following the laboratory testing,



                                                  7
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 8 of 13




Plaintiff’s serum C3 level was slightly below normal, which was the only reason why Dr.

Tabechian diagnosed Plaintiff with UCTD and referred her to a neurologist for further neurologic

assessment. Tr. 259. During the neurological examination by Dr. Holloway, Plaintiff, again,

complained about having severe disabling symptoms associated with lupus, however, her

examination, with the exception of symmetric decreased vibratory sensation at the great toes, was

largely normal. Tr. 264. Dr. Holloway opined that Plaintiff was not experiencing any neurologic

manifestations of lupus, and that some of her symptoms might be related to psychiatric or cognitive

symptoms. Id. When Plaintiff returned to Dr. Tabechian, her examination was, once again,

unremarkable, as Plaintiff did not even appear to be bothered by the fluorescent lighting unlike at

her previous examination. Tr. 266-68. Dr. Tabechian reaffirmed that, based on Plaintiff’s

serologies and clinical presentation, she did not have lupus, but may have had a variation of UCTD

as her C3 blood test was just below normal. Tr. 268. Notably, to alleviate Plaintiff’s allegedly

disabling symptoms, Dr. Tabechian prescribed Plaquenil, which Plaintiff never took because she

believed that her diet, exercise, and vitamin supplementation were the best methods of treatment

of the impairments she was suffering from. Notably, for the same reasons, Plaintiff also declined

to take medication prescribed by Dr. Bansal to treat high cholesterol and blood pressure.

       Throughout his decision, the ALJ provided more than just “a one sentence assertion” about

the inconsistency of Dr. Bansal’s opinion with the record, and, instead, made numerous references

to Dr. Bansal’s treatment records, provided a detailed analysis of Plaintiff’s testimony about the

nature of her symptoms, and discussed the inconsistency of such testimony with the medical

evidence contained in the record. Tr. 21-23. Therefore, the Court finds no reasons to disturb the

ALJ’s evaluation of Dr. Bansal’s opinion. See Guerra, 778 F. App’x at 77 (“Supported by ample




                                                8
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 9 of 13




treatment notes, physical examination findings, and [plaintiff’s] testimony, the ALJ’s assignment

of less than controlling weight to [plaintiff’s] treating physician’s opinions was not in error.”).

       Similarly, the Court finds that the ALJ did not err in assigning partial weight to the opinion

of the non-examining physician Dr. McCormack because his conclusions that Plaintiff’s UCTD

was not a medically determinable impairment was inconsistent with the opinion of Dr. Tabechian

who diagnosed Plaintiff with UCTD based on her C3 serum blood level. See Clark v. Comm’r of

Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998) (“[I]t is up to the agency, and not this court, to weigh

the conflicting evidence in the record.”).

       Plaintiff’s argument that the ALJ was obligated to seek clarification from Dr. Bansal if he

felt that his opinion was inconsistent with his treatment records is misplaced. ECF No. 15 at 10.

The ALJ’s duty to develop the record arises where there are obvious “gaps in the record,” or “when

the record serves as an inadequate basis on which to render a decision.” Dunne v. Comm’r of Soc.

Sec., 349 F. Supp. 3d 250, 258 (W.D.N.Y. 2018). However, “where there are no obvious gaps in

the administrative record, and where the ALJ already possesses a complete medical history, the

ALJ is under no obligation to seek additional information in advance of rejecting a benefits claim.”

Petrie v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011); Reithel v. Comm’r of Soc. Sec., 330 F.

Supp. 3d 904, 912 (W.D.N.Y. 2018) (“[T]he [ALJ] need only re-contact sources or obtain

additional information where there is a conflict or ambiguity that must be resolved but that cannot

be resolved based on the evidence present in the record.”). Here, Plaintiff’s medical history

relevant to lupus, or any other autoimmune disorder for that matter, was either non-existent or

sparse at best. The reason for that was not in the ALJ’s purported failure to compile Plaintiff’s

medical record, but simply in the lack of any objective evidence that supported Plaintiff’s alleged

symptoms regardless of how much Plaintiff believed she was suffering from lupus. This belief



                                                  9
        Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 10 of 13




appears to have been based on a comment made by a resident physician in 2001 that she had ANA

negative lupus, however, the record does not support this finding. See Pellam v. Astrue, 508 F.

App’x 87, 90 (2d Cir. 2013) (summary order) (the ALJ was not obligated to supplement the record

when the ALJ had all of the treatment records from plaintiff’s treating physicians). Even if

Plaintiff had been diagnosed with lupus, the presence of an impairment does not amount to an

inability to work under the regulations. Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995).

Therefore, the evidence of record was complete and adequate to permit the ALJ to make a proper

RFC determination based on his review of the record as a whole. See Brogan-Dawley v. Astrue,

484 F. App’x 632, 634 (2d Cir. 2012); Carvey v. Astrue, 380 F. App’x 50, 53 (2d Cir. 2010).

       Plaintiff also argues that because the ALJ provided little weight to the two opinions

contained in the record, he formulated the RFC based on his lay opinion without relying on any

medical opinion of the record. This argument in unavailing because it has been well-recognized

that when analyzing the record as a whole, the ALJ does not have to rely on one particular opinion,

and may formulate an RFC without the benefit of a medical opinion. See, e.g., Monroe v. Comm’r

of Soc. Sec, 676 F. App’x 5, 9 (2d Cir. 2017) (summary order) (the ALJ properly discounted a

medical source opinion based on, among other things, the inconsistency of the physician’s opinion

with his treatment notes, and relied on treatment notes and activities of daily living to formulate

the RFC); Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order) (“the ALJ’s

conclusion may not perfectly correspond with any of the opinions of medical sources cited in his

decision”); Tankisi v. Comm’r Soc. Sec, 521 F. App’x 29, 34 (2d Cir. 2013) (summary order)

(where “the record contains sufficient evidence from which an ALJ can assess . . . residual

functional capacity,” a medical source statement or formal medical opinion is not necessarily




                                                10
        Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 11 of 13




required); Pellam, 508 F. App’x at 90 (2d Cir. 2013) (upholding the ALJ’s RFC determination

where he “rejected” physician’s opinion but relied on physician’s findings and treatment notes).

       Because it is “within the province of the ALJ to resolve” conflicting findings and determine

the scope of Plaintiff’s RFC, see Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002), the Court

finds that the RFC assessment here was supported by substantial evidence. Plaintiff cites evidence

that she believes supports her position that her limitations were more disabling than the one

identified in the RFC. However, the question before this Court “is not whether substantial

evidence support plaintiff’s position, but whether it supported the ALJ’s decision.” Anderson v.

Colvin, No. 1:14-CV-01038 (MAT), 2017 WL 2797913, at *3 (W.D.N.Y. June 28, 2017); see also

Cartagena v. Comm’r of Soc. Sec., No. 18-CV-245-FPG, 2019 WL 4750425, at *6 (W.D.N.Y.

Sept. 30, 2019) (“[W]here substantial evidence supports the ALJ’s decision, a court will not

remand simply because the evidence also supports an alternate conclusion.”). While Plaintiff may

disagree with the ALJ’s conclusions, the Court must “defer to the Commissioner’s resolution of

conflicting evidence” and reject the ALJ’s findings “only if a reasonable factfinder would have to

conclude otherwise.” Morris v. Berryhill, 721 F. App’x 25 (2d Cir. 2018) (internal citations and

quotations omitted). “Even where the administrative record may also adequately support contrary

findings on particular issues, the ALJ’s factual findings must be given conclusive effect so long as

they are supported by substantial evidence.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)

(internal quotation marks omitted).

       Here, the record supports the ALJ’s RFC determination and does not demonstrate that any

limitations beyond the ones identified in the RFC were warranted. As indicated above, the ALJ

properly considered treatment records of Plaintiff’s physicians demonstrating Plaintiff’s

unremarkable physical examinations that did not support the alleged severity of her symptoms, as



                                                11
         Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 12 of 13




well as Plaintiff’s hearing testimony that was inconsistent with her reported activities of her daily

living showing that Plaintiff took care of her two autistic sons and pets, maintained household

responsibilities such as cleaning, laundry, mowing her lawn, shopping, and preparing food, walked

for two hours a day, and maintained an active lifestyle throughout the relevant period. Tr. 65, 68,

190-93, 266, 678, 681; see also Lewis v. Colvin, 548 F. App’x 675, 678 (2d Cir. 2013) (summary

order) (the ALJ’s decision not to credit plaintiff’s subjective testimony regarding his symptoms

was appropriate where the testimony was not supported by the objective medical evidence and

plaintiff’s daily activities).

        Plaintiff’s arthritis in her back and allegations of photosensitivity are accommodated by

the ALJ’s restrictions to limit Plaintiff to light work with only occasional crawling and climbing

and the need to wear eye protection to block out fluorescent lighting in any work situations. Tr.

20. Additionally, “[w]here, as here, a claimant has sought little-to-no treatment for an allegedly

disabling condition, h[er] inaction may appropriately be construed as evidence that the condition

did not pose serious limitations.” Diaz-Sanchez v. Berryhill, 295 F. Supp. 3d 302, 306 (W.D.N.Y.

2018). The record demonstrates that Plaintiff did not seek or require any treatment for her

allegedly disabling conditions as she did not follow the course of treatment prescribed by either of

her treating providers to lessen the severity of her symptoms, and, instead, followed her own

treatment routine, which consisted of diet, exercise, and supplement intake. Arnone v. Bowen, 882

F.2d 34, 39 (2d Cir. 1989) (lack of evidence that claimant sought medical attention may not

preclude a finding of disability, but it did “seriously undermine” a disability claim).

        In sum, because Plaintiff has presented no medical evidence of functional limitations

greater than those found by the ALJ, Plaintiff has failed to meet her burden to demonstrate that she

had a more restrictive RFC than found by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726



                                                 12
        Case 6:19-cv-06323-FPG Document 19 Filed 12/29/20 Page 13 of 13




(2d Cir. 2018) (summary order) (plaintiff failed his duty to prove a more restrictive RFC).

Therefore, the RFC determination is supported by substantial evidence.

                                           CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (ECF No. 15)

is DENIED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 16) is

GRANTED. The Commissioner’s decision is hereby AFFIRMED. The Clerk of Court is directed

to enter judgment and close the case.

IT IS SO ORDERED.

Dated: December 28, 2020
       Rochester, New York




                                            ____________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court




                                              13
